          Case 1:18-cv-10225-MLW Document 578 Filed 01/12/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                        )
    LILIAN PAHOLA CALDERON JIMENEZ,                     )
    and LUIS GORDILLO, et al.,                          )
                                                        )
    Individually and on behalf of all others            )
    similarly situated,                                 )
                                                        )     No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,                 )
                                                        )
           v.                                           )
                                                        )
    PETE GAYNOR,1 et al.,                               )
                                                        )
                Defendants-Respondents.                 )
                                                        )


                                      JOINT STATUS REPORT

         On December 28, 2020, this Court ordered that the parties confer and, by January 12,

2021, report concerning their views on whether this case should be stayed for some period of

time and any related issues (ECF No. 570). The parties have conferred and report as follows:

     A. Petitioners’ Position:

         Petitioners support a stay in this case for at least 120 days to allow Respondents to assess

whether their litigation positions will change in light of the incoming Biden Administration’s

shift in priorities with respect to immigration. The Biden Administration has been clear that it

plans to take swift action to reverse or change the immigration policies enacted by the Trump

Administration. Indeed, President-Elect Biden has proposed “urgent action to end the Trump



1
  On January 11, 2021, Acting Secretary of the Department of Homeland Security Chad Wolf resigned. Pete Gaynor
is now the Acting Secretary.
         Case 1:18-cv-10225-MLW Document 578 Filed 01/12/21 Page 2 of 4




Administration’s draconian policies, grounded in fear and racism rather than fact . . . .” The

Biden Plan for Securing Our Values as a Nation of Immigrations, joebiden.com/immigration

(last visited Jan. 11, 2021). This includes a change in the enforcement priorities pursued by the

Department of Homeland Security within the first 100 days of the incoming Administration:

       Restore sensible enforcement priorities. Targeting people who have never been
       convicted of a serious criminal offense and who have lived, worked, and contributed to
       our economy and our communities for decades is the definition of counterproductive.
       Biden will direct enforcement efforts toward threats to public safety and national
       security, while ensuring that individuals are treated with the due process to which they
       are entitled and their human rights are protected. […]

Id. Acknowledging this upcoming transition in administrations, former Acting Secretary of the

Department of Homeland Security Chad Wolf resigned on January 11, 2021. Given the

potentially significant impact of the Biden Administration’s shift in enforcement priorities on

Respondents’ positions in this case, and in turn, the parties’ ability to potentially resolve this

case, a stay is appropriate.

   B. Respondents’ Position:

   Currently, DHS’s enforcement practices remain in place. Accordingly, Respondents request

that the Court proceed with this case and rule on the live outstanding motions, particularly

Respondents’ Renewed Motion to Dismiss and Rule 12(c) Motion for Judgment on the Pleadings

(ECF Nos. 560); Respondents’ Motion for a Protective Order under Rule 26(b)(2)(C)(iii) and

Motion to Limit the Scope of a Deposition under Rule 30(d)(3)(B) (ECF No. 548); and Petitioners’

Motion to Compel (ECF. No. 566). However, Respondents will promptly inform the Court of any

material changes in DHS’s enforcement practices.

   Respondents’ Renewed Motion to Dismiss and Rule 12(c) Motion for Judgment on the

Pleadings attack all of the claims in Petitioners’ complaint. See ECF No. 560. These outstanding

                                                  2
         Case 1:18-cv-10225-MLW Document 578 Filed 01/12/21 Page 3 of 4




motions address purely legal issues, which have been affected by recent Supreme Court decisions.

Therefore, future events will not affect the resolution of these questions. Further, resolution of this

motion necessarily affects the possibility of settlement and the parties’ outstanding discovery

motions and could result in dismissal of Petitioners entire complaint. For these reasons,

Respondents request that the Court proceed with this case and rule on the live, outstanding

motions.




                                                  3
       Case 1:18-cv-10225-MLW Document 578 Filed 01/12/21 Page 4 of 4




  Respectfully submitted this 12th day of January, 2021.

Counsel for the Respondents                      Counsel for the Petitioners

ETHAN P. DAVIS                                   /s/ Allyson Slater
Acting Assistant Attorney General                Kevin S. Prussia (BBO # 666813)
                                                 Michaela P. Sewall (BBO # 683182)
WILLIAM C. PEACHEY                               Jonathan A. Cox (BBO # 687810)
Director                                         Allyson Slater (BBO # 704545)
Office of Immigration Litigation                 Colleen M. McCullough (BBO # 696455)
                                                 Matthew W. Costello (BBO # 696384)
ELIANIS N. PEREZ                                 Christina Luo (BBO # 705590)
Assistant Director                               WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP
/s/ Mary L. Larakers                             60 State Street
MARY L. LARAKERS                                 Boston, MA 02109
(Texas Bar # 24093943)                           Telephone: (617) 526-6000
Trial Attorney                                   Facsimile: (617) 526-5000
U.S. Department of Justice,                      kevin.prussia@wilmerhale.com
Civil Division Office of Immigration             michaela.sewall@wilmerhale.com
Litigation,                                      jonathan.cox@wilmerhale.com
District Court Section                           allyson.slater@wilmerhale.com
P.O. Box 868, Ben Franklin Station               colleen.mccullough@wilmerhale.com
Washington, DC 20044                             matthew.costello@wilmerhale.com
(202) 353-4419                                   christina.luo@wilmerhale.com
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov                        Matthew R. Segal (BBO # 654489)
                                                 Adriana Lafaille (BBO # 680210)
                                                 AMERICAN CIVIL LIBERTIES UNION
                                                 FOUNDATION OF MASSACHUSETTS, INC.
                                                 211 Congress Street
                                                 Boston, MA 02110
                                                 (617) 482-3170

                                                 Kathleen M. Gillespie (BBO # 661315)
                                                 Attorney at Law
                                                 6 White Pine Lane
                                                 Lexington, MA 02421
                                                 (339) 970-9283




                                             4
